On Rehearing Granted
PER CURIAM.
We granted rehearing and have heard further argument.
The original opinion filed December 14, 1960, is revised by striking therefrom the next to the last paragraph reading as follows :
“We find that the non-resident manufacturer, Motorola, was not responsible for the collection of the subject tax. We are necessarily led to the conclusion that the effort of the Comptroller to impose this responsibility on the appellant constitutes an undue and, therefore, unenforceable burden upon interstate commerce, contrary to Article I, Section 8, and the fourteenth Amendment to the Constitution of the United States, as well as Section 12 of the Declaration of Rights of the Florida Constitution, F.S.A.”
Said opinion is further revised by adding in lieu of the stricken paragraph the following, to wit:
We find that the non-resident manufacturer, Motorola, was not responsible for the collection of the subject tax. We are, therefore, necessarily led to the conclusion that the effort of the Comptroller to impose this responsibility on the appellant constitutes a deprivation of property without due process of law, violative of the Fourteenth Amendment to the Constitution of the United States and Section 12 of the Declaration of Rights of the Florida Constitution, F.S.A.
In all other respects we adhere to the original opinion.
It is so ordered.
THOMAS, C. J., TERRELL, ROBERTS, DREW, THORNAL and O’CON-NELL, JJ., and STURGIS, District Court Judge, concur.